Citation Nr: 0637201	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-35 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran separated from service in July 1986 following 21 
years, 1 month, and 14 days of active duty.    

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2003 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, which assigned a 20 percent rating to 
the service-connected degenerative arthritis of the lumbar 
spine.   

In a November 1986 rating decision, service connection was 
initially granted for degenerative arthritis of the right 
knee with limitation of motion with x-ray involvement of the 
left knee and lumbosacral spine and a 10 percent rating was 
assigned from August 1, 1986.  The October 2003 rating 
decision recharacterized the service-connected lumbar spine 
disability as degenerative arthritis of the lumbar spine and 
assigned a 20 percent rating under Diagnostic Codes 5003-5237 
(formerly Diagnostic Codes 5003-5292).  

An April 2003 rating decision denied entitlement to service 
connection for right and left hip disabilities.  The veteran 
filed a timely appeal.  In a December 2004 rating decision, 
service connection for the left and right hip disabilities, 
diagnosed as sacroiliac joint inflammation, was granted.  
Since this is a complete grant of the benefits sought on 
appeal, this issue is no longer on appeal before the Board.     

In December 2005, the veteran's file was transferred to the 
RO in Houston, Texas.    




FINDINGS OF FACT

1.  The service-connected degenerative arthritis of the 
lumbar spine is principally manifested by complaints of pain, 
forward flexion from 50 to 60 degrees, extension from 15 to 
20 degrees, right and left lateral flexion from 15 to 20 
degrees, right and left rotation to 15 degrees, pain on 
motion, and tenderness to palpation of the lumbosacral region 
of the back.    

2.  The service-connected degenerative arthritis of the 
lumbar spine is not manifested by listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion, abnormal mobility on forced motion, severe limitation 
of motion of the thoracolumbar spine, forward flexion of the 
thoracolumbar spine limited to 30 degrees or less, ankylosis 
of the entire thoracolumbar spine, severe intravertebral disc 
disease with recurring attacks with intermittent relief, or 
intervertebral disc disease with incapacitating episodes 
having a duration of at least four but less than six weeks 
during the past twelve months.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for degenerative arthritis of the lumbar spine have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5293 (2003); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

With regard to the claim for a higher rating for the service-
connected lumbar spine disability, the Board concludes that 
the veteran has been afforded appropriate notice under the 
VCAA.  The RO provided a VCAA notice letter to the veteran in 
October 2002, prior to the initial adjudication of the claim 
in October 2003.  The letter notified the veteran of what 
information and evidence must be submitted to substantiate 
the claim for a higher rating, as well as what information 
and evidence must be provided by the veteran and what 
information and evidence would be obtained by VA.  He was 
also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

As for requirements of Dingess, elements (1), (2) and (3) 
(veteran status, current existence of a disability and 
relationship of such disability to the veteran's service) are 
not at issue.  As to element (4), degree of disability, the 
veteran has been notified of the rating criteria.  As to 
element (5), effective date, in a March 2006 letter, the 
veteran was notified as to how an effective date is assigned.  
The Board also notes that whatever effective date is assigned 
by the RO is an appealable issue.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board finds that the duty to assist has been met.  
Private medical records from Dr. J.M., Dr. W.L., Dr. W.W., 
S.R.P.T. Center, S.R. Hospital, and O.S. Hospital are 
associated with the claims folder.  VA treatment records from 
the Biloxi VA medical facility dated from July 2002 to March 
2004 were obtained and associated with the claims file.  The 
veteran was afforded VA examinations in November 2002, March 
2003, and August 2004 to evaluate the severity of the 
service-connected lumbar spine disability.  The veteran was 
afforded a hearing before the RO in July 2004.  He requested 
a hearing before the Board but subsequently withdrew that 
request.  There is no identified relevant evidence that has 
not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2006). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).  

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]ompensation for service-connected injury is 
limited to those claims which show present disability" and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance." 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, and 4.45, pertaining to functional impairment.  The 
Court instructed that in applying these regulations VA should 
obtain examinations in which the examiner determined whether 
the disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry was not to be 
limited to muscles or nerves.  These determinations were, if 
feasible, be expressed in terms of the degree of additional 
range-of-motion loss due to any weakened movement, excess 
fatigability, or incoordination.

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
affected joints.  The intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  Flexion 
elicits such manifestations.  38 C.F.R. § 4.59 (2006).

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate Diagnostic Codes 
for the specific joint or joints involved.  When, however, 
the limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate Diagnostic 
Codes, a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined and not added, under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2006). 

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002).  Effective September 
26, 2003 the rating criteria applicable to the diseases and 
injuries of the spine under 38 C.F.R. § 4.71a, were amended 
by VA, including the criteria for rating intervertebral disc 
syndrome.  See 68 Fed. Reg. 51,454 (August 27, 2003).  



Rating criteria for intervertebral disc disease in effect 
prior to September 23, 2002

Under the former provisions of Diagnostic Code 5293, 
intervertebral disc disease, a noncompensable evaluation is 
assigned for postoperative, cured intervertebral disc 
disease, a 10 percent evaluation is assigned for mild 
intervertebral disc disease, a 20 percent rating is assigned 
for intervertebral disc syndrome which is moderate with 
recurring attacks, a 40 percent rating is warranted for 
intervertebral disc syndrome that is severely disabling with 
recurring attacks and intermittent relief, and a 60 percent 
evaluation is assigned for intervertebral disc disease which 
is pronounced with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc, little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(in effect prior to September 23, 2002).  

Rating criteria for intervertebral disc disease in effect 
from September 23, 2002 to September 25, 2003

Under the revised provisions of Diagnostic Code 5293, in 
effect from September 23, 2002 to September 25, 2003, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted.  A 40 percent rating is for application 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective from September 23, 2002 to September 25, 2003).

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment. 



Rating criteria for diseases of the spine in effect 
prior to September 26, 2003

Under the provisions of Diagnostic Code 5292, in effect 
before September 26, 2003, a 10 percent evaluation is 
warranted for slight limitation of motion of the lumbar 
spine, a 20 percent evaluation is assigned for moderate 
limitation of motion, and a 40 percent evaluation is assigned 
for severe limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2003).  

Under Diagnostic Code 5295, in effect before September 26, 
2003, lumbosacral strain warrants a zero percent evaluation 
when manifested by slight subjective symptoms only.  A 
10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

Rating criteria for diseases of the spine in effect 
from September 26, 2003

Diagnostic Code 5235, Vertebral fracture or dislocation; 
Diagnostic Code 5236, Sacroiliac injury and weakness; 
Diagnostic Code 5237, Lumbosacral or cervical strain; 
Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, 
Spondylolisthesis or segmental instability; Diagnostic Code 
5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal 
fusion; and Diagnostic Code 5242, Degenerative arthritis of 
the spine; are rated under the following new general rating 
formula for diseases and injuries of the spine:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease:

A 10 percent evaluation will be assigned 
for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 
40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 
120 degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent is assigned for forward 
flexion of the thoracolumbar spine 
greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 
degrees but not greater than 30 degrees; 
or, the combined range of motion of the 
thoracolumbar spine not greater than 
120 degrees; or, the combined range of 
motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis.

A 30 percent is assigned for forward 
flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the 
entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine. 

A 50 percent evaluation will be assigned 
of unfavorable ankylosis of the entire 
thoracolumbar spine. 

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine. 

Note (1):  Evaluate any associated 
objective neurologic abnormalities, 
including but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.   

Note (2): For VA compensation purposes, 
normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are 
zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 
30 degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion. 

Note (4):  Round each range of motion 
measurement to the nearest five degrees. 

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis. 

Note (6):  Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2006).  

Diagnostic Code 5243 provides that intervertebral disc 
syndrome (preoperatively or postoperatively) be rated either 
under the General Rating Formula for Disease and Injuries of 
the Spine, or under the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes, whichever 
method results in the higher evaluation when all disabilities 
are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  Diagnostic 
Code 5243 defines an incapacitating episode as a period of 
acute signs and symptoms that requires bed rest prescribed by 
a physician and treatment by a physician.  Id.  

Standard of Review

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Discussion

Because the rating criteria for rating back disabilities 
changed during the pendency of the veteran's appeal, the 
question arises as to which set of rating criteria applies.  
In Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991), it 
was held that when the governing law or regulations change 
during an appeal, the most favorable version will be applied.  
However, the Federal Circuit overruled Karnas to the extent 
that it indicated retroactive application of a new law or 
regulation might be appropriate in the absence of language in 
the law or regulation requiring such application.  See Kuzma 
v. Principi, 341 F.3d 1327, 1328-1329 (2003). 

Similarly, VAOPGCPREC 7-2003, which addressed the standards 
governing retroactive application of statutes and 
regulations, found that the Karnas rule conflicts with 
Supreme Court and Federal Circuit precedent "insofar as it 
requires VA to apply the version of a statute or regulation 
most favorable to a claimant when a statutory or regulatory 
change is silent as to application."  Id. at 14-15.  Thus, 
any regulatory amendment in the present case cannot be 
construed to have retroactive effect unless their language 
requires this result.  See Kuzma, 341 F.3d at 1328 (citing 
Landgraf v. USI Film Prods., 511 U.S. 244 (1994)).  There is 
no such language in this case.  However, none of the above 
cases or General Counsel opinions prohibits the application 
of a prior regulation to the period on or after the effective 
date of a new regulation.  Thus, the rule that the veteran is 
entitled to the more favorable of the two versions of a 
regulation that was revised during his appeal allows 
application of the prior version of the regulations to the 
period on or after their effective dates.  See VAOPGCPREC 3- 
2000 (April 10, 2000). See also, 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114. 

In accordance with VAOPGCPREC 3-2000, the Board will consider 
the claim under the old rating criteria for the entire period 
of the appeal, and the new criteria from the effective date 
of the revisions.

Consideration of the former rating criteria for rating spine 
disabilities

The RO initially rated the veteran's lumbar spine arthritis 
under Diagnostic Codes 5003, degenerative arthritis and 
Diagnostic Code 5292, limitation of motion of the lumbar 
spine.  

The Board finds that the preponderance of the evidence is 
against the assignment of a disability evaluation in excess 
of 20 percent for the service-connected arthritis of the 
lumbar spine under the former Diagnostic Code 5292.  The 
medical evidence of record establishes no more than moderate 
limitation of motion of the lumbar spine.  A November 2002 VA 
examination report indicates that range of motion of the 
lumbar spine was flexion to 60 degrees, extension to 20 
degrees, and right and left lateral bending to 20 degrees.  
An August 2004 VA examination report indicates that range of 
motion of the lumbar spine was forward flexion to 50 degrees, 
extension to 15 degrees, and lateral bending and rotation to 
15 degrees.  The revised rating criteria indicates in Note 2 
that normal forward flexion of the thoracolumbar spine is 
zero to 90 degrees, extension is zero to 30 degrees, left and 
right lateral flexion are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243 (2006).  The findings of 
the November 2002 and August 2004 range of motion testing can 
not be considered to be severe limitation of motion of the 
lumbar spine.  When compared to the normal range of motion of 
the lumbar spine, the loss of motion of the lumbar spine 
amounts to a 30 to 50 percent loss of normal motion.  This 
amount can not be considered to be severe, but more closely 
approximates moderate.  Based upon the medical evidence, the 
Board is unable to find that the veteran has more than 
moderate limitation of motion, such as would be necessary for 
an evaluation in excess of 20 percent under Diagnostic Code 
5292.  See 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

The veteran's lumbar spine disability also does not meet the 
criteria for an evaluation in excess of 20 percent under 
Diagnostic Code 5295.  There is evidence of disc space 
narrowing at L5-S1 upon Computed Tomography (CT) scan in 
February 2005.  However, there are no findings of listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, or loss of lateral motion.  The November 2002 VA 
examination report indicates that the veteran had a slow but 
satisfactory gait.  He was able to stand erect.  There was no 
visible or palpable spasm and no tenderness to palpation.  
Forward flexion of the lumbar spine was to 60 degrees which 
is moderate not marked limitation of motion.  The veteran had 
lateral spine motion on the left and right to 20 degrees.  
The August 2004 VA examination report indicates that the 
veteran was able to stand erect.  There was no spasm or 
tenderness on palpation.  Forward flexion was to 50 degrees 
and lateral bending was to 15 degrees.  An April 2005 
evaluation report by Dr. W., a neurosurgeon, indicates that 
the veteran had normal spinal contour and posture.  He had a 
normal gait.  There is no evidence of abnormal mobility on 
forced motion.  Thus, the Board finds that a disability 
evaluation in excess of 20 percent for the lumbar spine 
disability is not warranted under the former Diagnostic Code 
5295.  See 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).  

The veteran's lumbar spine disability may also be rated under 
Diagnostic Code 5003, degenerative arthritis.  Since 
Diagnostic Code 5003, arthritis, provides for rating on the 
basis of limitation of motion for the affected part, it could 
not provide a higher rating than is available under 
Diagnostic Code 5292.  As discussed above, a disability 
evaluation in excess of 20 percent is not warranted under 
Diagnostic Code 5292 because the medical evidence does not 
establish more than moderate limitation of motion of the 
lumbar spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by pain, weakened 
movement, excess fatigability, or incoordination.  Such 
inquiry was not to be limited to muscles or nerves.  These 
determinations were, if feasible, be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, or incoordination.  
The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for service-connected lumbar spine disability.  
See also DeLuca v. Brown, 8 Vet. App. at 206.  

The November 2002 VA examination report indicates that the 
examiner addressed the Deluca considerations.  The examiner 
stated that there was increased pain on motion and certainly, 
pain could further limit function during flare ups or with 
increased use.  However, the examiner stated that it was not 
feasible to attempt to express the limited function in terms 
of additional limitation of motion as these matters cannot be 
determined with any degree of mental certainty.  The November 
2002 VA examination report indicates that there were no focal 
strength deficits upon neurological examination.  The August 
2004 VA examination report indicates that the veteran had no 
additional limitation of motion after repetitive motion.  The 
April 2005 neurosurgeon report indicates that there were no 
overt signs of instability.  The Board cannot find that there 
is additional limitation of motion due to pain, weakened 
movement, excess fatigability, or incoordination.  



Consideration of the revised rating criteria from September 
26, 2003

As noted above, the November 2002 VA examination report 
indicates that range of motion of the lumbar spine was 
flexion to 60 degrees, extension to 20 degrees, and right and 
left lateral bending to 20 degrees.  The August 2004 VA 
examination report indicates that range of motion of the 
lumbar spine was forward flexion to 50 degrees, extension to 
15 degrees, right and left lateral flexion to 15 degrees, and 
right and left lateral rotation to 15 degrees.  The veteran 
had pain on motion.  There was no additional limitation of 
motion after repetitive motion.  There is no evidence of 
favorable ankylosis of the entire thoracolumbar spine or 
forward flexion of 30 degrees or less.   Thus, the 
preponderance of the evidence is against the assignment of a 
disability evaluation in excess of 20 percent for lumbar 
spine arthritis under the revised rating criteria for spine 
disabilities in effect from September 26, 2003.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2006).

The new rating criteria are intended to take into account 
functional limitations, therefore, the provisions of 38 
C.F.R. §§ 4.40, 4.45, could not provide a basis for a higher 
evaluation.  68 Fed. Reg. 51454-5 (Aug. 27, 2003).  In any 
event, as noted, additional functional limitation warranting 
a higher evaluation has not been shown.

Consideration of the former and revised rating criteria for 
intervertebral disc disease

There is medical evidence which establishes that some of the 
veteran's neurological symptoms are due to a post-service 
injury and are not due to the service-connected arthritis of 
the lumbar spine.  Treatment records dated in September 1996 
indicate that the veteran reported that his current 
difficulty began on February 16, 1996, when he injured his 
back while working as a police officer and wrestling with a 
prisoner.  The veteran indicated that he had a sharp stinging 
pain in his back on and off during the next month, had 
intermittent problems, and in March during a fitness test, 
had pain radiating to the low back, left hip, and left 
anterior/lateral thigh.  The veteran was in and out of work; 
he had not worked since August 15, 1996.  A Magnetic 
Resonance Imaging (MRI) suggested a far lateral disc 
herniation at L3 on the left.  A myelogram suggested a far 
lateral disk herniation at L3-4 on the left.  In September 
1996, the veteran underwent decompressive hemilaminectomy, 
partial facetectomy, foraminotomy, and diskectomy at L3-4 on 
the left.   

In a March 2003 VA examination report, the examiner noted 
that service connection for arthritis of the lumbar spine was 
in effect since 1986.  The examiner noted that he had 
reviewed treatment records which showed that in February 
1996, the veteran injured his back at work.  The diagnosis 
was herniated nucleus pulposus at L3-4.  The veteran 
underwent a decompressive hemilaminectomy partial 
facetectomy, foraminotomy, and discectomy at L3-4 on the 
left.  The VA noted that he had been asked to render an 
opinion as to which lumbar spine symptoms are due to the 
service-connected lumbar spine disability and which symptoms 
are due to the surgery in 1996.  The VA examiner concluded 
that any pain radiating into the veteran's legs with 
intermittent numbness and tingling in the left foot is likely 
related to the residuals of the back surgery and injury.  The 
examiner indicated that otherwise, he did not think one could 
separate the symptoms related to the service-connected 
disability from the symptoms of the 1996 on-the-job injury.  

The Board notes that there is evidence of disc disease of the 
lumbar spine in areas other than L3-4.  A January 2004 MRI of 
the lumbar spine revealed advanced degenerative disc space 
narrowing at L5-S1 with associated end plate degenerative 
signal, mild central disc protrusion at L4-L5, and left-sided 
hemilaminectomy defect at L3-L4 with no evidence for mass 
effect on the thecal sac or disc herniation recurrence.  A 
February 2005 CT scan of the lumbar spine revealed moderate 
disc space narrowing at L5-S1.  In light of these findings, 
the Board will evaluate the service-connected lumbar spine 
disability under the rating criteria pertinent to disc 
disease.  

The Board finds that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent for 
the service-connected arthritis of the lumbar spine under 
former Diagnostic Code 5293 (in effect prior to September 25, 
2002).  There is no evidence of severe intervertebral disc 
disease with recurring attacks with little intermittent 
relief.  The MRI and CT scan findings characterized the disc 
disease as advanced or moderate not severe.  The medical 
evidence of record shows that the veteran has intermittent 
symptoms and intermittent attacks of back pain, not recurring 
attacks.  The neurological findings of the November 2002 VA 
examination were attributed to the L3-4 disc disease which 
was due to the post-service 1996 injury.  The August 2004 VA 
examination report indicates that the veteran reported having 
no radiating pain at that time.  Neurological examination 
revealed no focal strength deficits.  Reflexes at the ankles 
and knees were absent.  However, on testing in April 2005, 
deep tendon reflexes of the lower extremities were normal.  
The examiner noted that in the past twelve months, the 
veteran had two weeks of prescribed bedrest.  The April 2005 
evaluation by a neurosurgeon revealed that neurological 
testing was grossly normal.  There was normal sensation.  
Straight leg rasing was negative bilaterally.  The veteran 
reported having increased back pain in January but the 
veteran was doing better at that time.  This evidence more 
closely approximates intermittent attacks, not recurring 
attacks.  Thus, the Board finds that a disability evaluation 
in excess of 20 percent for arthritis of the lumbar spine is 
not warranted under the former provisions of Diagnostic Code 
5293.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board has also considered the revised provisions of 
Diagnostic Code 5293.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past twelve 
months.  The treatment records show occasional complaints of 
low back pain.  The August 2004 VA examination report 
indicates that in the past twelve months, the veteran had two 
weeks of prescribed bed rest.  At the hearing before the RO, 
the veteran reported that he had six weeks of bedrest due to 
the lumbar spine disability.  However, there is no evidence 
in the treatment records of physician prescribed bed rest and 
treatment for six weeks.  

While the veteran has complaints of occasional radiating pain 
and there are findings of occasional absent ankle jerk, the 
VA examinations did not identify a separate neurological 
disability due to the service-connected lumbar spine 
disability.  Thus, the Board finds that a disability 
evaluation in excess of 20 percent for arthritis of the 
lumbar spine is not warranted under the revised provisions of 
Diagnostic Code 5293.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (effective from September 23, 2002 to September 25, 
2003).

A rating in excess of 20 percent is not warranted under 
Diagnostic Code 5243.  The evidence does not establish that 
the service-connected lumbar spine disability causes 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months.  
There is no evidence in the treatment records of physician 
prescribed bed rest and treatment for more than two weeks.  
The VA examinations did not identify a separate neurological 
disability due to the service-connected lumbar spine 
disability.  Thus, the Board finds that a disability 
evaluation in excess of 20 percent for arthritis of the 
lumbar spine is not warranted under Diagnostic Code 5243.  
38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The Board concludes that the preponderance of the evidence is 
against a disability evaluation in excess of 20 percent for 
the service-connected lumbar spine arthritis under the former 
and revised rating criteria for spine disabilities.  The 
preponderance of the evidence is against the veteran's claim 
and the claim, the benefit of the doubt doctrine is not for 
application, and the claim is denied.  Gilbert, 1 Vet. App. 
at 54.  


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for degenerative arthritis of the lumbar spine is 
denied.  



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


